  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.72 Filed 04/06/21 Page 1 of 7




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Strike 3 Holdings, LLC,

                        Plaintiff,      Case No. 20-cv-12946

v.                                      Judith E. Levy
                                        United States District Judge
John Doe subscriber assigned IP
Address 162.230.47.77,                  Mag. Judge Curtis Ivy, Jr.

                        Defendant.

________________________________/

  ORDER GRANTING LEAVE TO SERVE A THIRD-PARTY
 SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE [4] AND
GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO EFFECTUATE SERVICES ON JOHN DOE
                  DEFENDANT [5]

     Plaintiff Strike 3 Holdings, LLC brings this copyright infringement

action against Defendant John Doe, an internet subscriber assigned IP

address 162.230.47.77. (ECF No. 1.) Plaintiff alleges that Defendant

downloaded and distributed Plaintiff’s copyrighted works on the

BitTorrent network in violation of 17 U.S.C. § 106. Plaintiff further

alleges that it does not know Defendant’s identity beyond the IP address,
  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.73 Filed 04/06/21 Page 2 of 7




which Plaintiff discovered through its infringement detection program

named VXN Scan.

      This matter is now before the Court on Plaintiff’s ex parte motion

for leave to serve a subpoena on third-party AT&T U-verse, Defendant’s

internet service provider. (ECF No. 4.) Plaintiff argues that it should be

permitted to issue a Rule 45 subpoena prior to a Rule 26(f) conference

because it cannot determine Defendant’s identity and proceed with this

copyright infringement lawsuit absent such a subpoena. See Fed. R. Civ.

P. 26(f), 45.

      Additionally, Plaintiff has filed an ex parte motion for an extension

of time within which to effectuate service of the summons and complaint

on Defendant. (ECF No. 5.) Plaintiff seeks an extension of time past the

January 31, 2021 deadline set under Federal Rule of Civil Procedure

4(m), because Plaintiff cannot learn Defendant’s identity without

permission to serve a subpoena on Defendant’s internet service provider.

(Id. at PageID.68–69.)

      A. Motion for leave to file third-party subpoena

      Rule 26 authorizes parties to engage in discovery only after the

parties have met and conferred, but a district court may, in its discretion,


                                     2
  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.74 Filed 04/06/21 Page 3 of 7




order discovery prior to the 26(f) conference. See Fed. R. Civ. P. 26(d)(1).

It is not uncommon for discovery, such as the subpoena requested here,

to be authorized prior to the 26(f) conference in copyright infringement

cases. See Arista Records, LLC v. Doe, 604 F.3d 110, 119 (2d Cir. 2010);

Strike 3 Holdings, LLC v. Doe, No. 2:19-CV-11299, 2019 WL 2265171, at

*1 (E.D. Mich. May 28, 2019). In such cases, the party alleging copyright

infringement must demonstrate that it has “good cause” for early

discovery. Third Degree Films, Inc. v. Does 1-72, No. 12-cv-14106, 2012

WL 12931709, at *1 (E.D. Mich. Nov. 13, 2012) (citing Arista Records,

LLC, 604 F.3d at 119). A plaintiff demonstrates good cause where “(1) [it]

makes a prima facie showing of a copyright infringement claim; (2) [it]

submits a specific discovery request; (3) the information sought is limited

in scope and not available through alternative means; (4) there is a

central need for the subpoenaed information; and (5) there is a minimal

expectation of privacy on the part of the defendant.” Malibu Media, LLC

v. Doe, No. 18-CV-10667, 2018 WL 1122012, at *1 (E.D. Mich. Mar. 1,

2018) (citing Arista Records, LLC, 604 F.3d at 119).

     Here, Plaintiff has met each of the five elements. It has made out a

prima facie case of copyright infringement by showing it owns a valid


                                     3
  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.75 Filed 04/06/21 Page 4 of 7




copyright and Defendant “copied constituent elements of the work that

are original.” ECIMOS, LLC v. Carrier Corp., 971 F.3d 616, 628 (6th Cir.

2020) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,

361 (1991)). (See also ECF No. 1 at PageID.7–9.) Plaintiff’s discovery

request is specific and limited in scope, as it wishes to issue a subpoena

to AT&T U-verse for the specific and limited purpose of determining the

subscriber to whom the infringing IP address was issued. The

information sought regarding Defendant’s identity is necessary for the

case to proceed and for Plaintiff to prosecute its claim. Last, though

Defendant has an interest in privacy and anonymity in his or her actions

online, such an interest is not a “license for copyright infringement.”

Malibu Media LLC v. Doe, No. 13-12178, 2013 WL 3945978, at *4 (E.D.

Mich. July 31, 2013) (quoting Arista Records, LLC, 604 F.3d at 118).

Accordingly, Plaintiff’s motion for leave to serve a subpoena on third-

party AT&T U-verse is granted.

     B. Motion for an extension of time to effectuate service

     Under Federal Rule of Civil Procedure 4(m),

     if the summons is not served within 90 days, the court must
     dismiss the action unless the plaintiff has shown “good cause”
     for failing to serve within 90 days; then the court may extend
     the deadline for service. Generally, “good cause” means “a
                                     4
  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.76 Filed 04/06/21 Page 5 of 7




     reasonable, diligent effort to timely effect service of process.”
     Pearison v. Pinkerton’s Inc., 90 F. App’x 811, 813 (6th Cir.
     2004). Mere “lack of prejudice and actual notice are
     insufficient,” as are “[m]istake of counsel or ignorance of the
     rules.” Massey v. Hess, No. 1:05-CV-249, 2006 WL 2370205, at
     *4 (E.D. Tenn. Aug. 14, 2006) (relying on Moncrief v. Stone,
     961 F.2d 595, 597 (6th Cir. 1992)).

Johnson v. Smith, No. 20-5505, 2021 WL 289316, at *1 (6th Cir. Jan. 28,

2021). Here, Plaintiff has shown good cause for failing to serve within 90

days. Plaintiff filed their motion for leave to serve a third-party subpoena

on November 3, 2020, well before the deadline in which to effectuate

service on Defendant, in order to ascertain Defendant’s identity. Plaintiff

has no other means of obtaining Defendant’s identity besides service of a

third-party   subpoena    on   Defendant’s    internet    service   provider.

Accordingly, Plaintiff’s motion for an extension of time to effectuate

service is granted.

     C. Conclusion

     For the reasons set forth above, Plaintiff’s motion for leave to serve

a subpoena on third-party AT&T U-verse is GRANTED on the following

terms:




                                     5
  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.77 Filed 04/06/21 Page 6 of 7




  1. Plaintiff may issue a subpoena to AT&T U-verse but may only use

     the information obtained for the limited purpose of enforcing its

     rights under 17 U.S.C. § 106.

  2. The subpoena may only seek the full name and address of the

     subscriber with the IP address 162.230.47.77.

  3. Plaintiff shall attach a copy of this order to the subpoena, and the

     subpoena shall instruct AT&T U-verse to notify Defendant and

     provide a copy of the subpoena and this order to Defendant within

     seven days of service of the subpoena.

  4. Defendant shall have thirty days from the date of notice to file any

     appropriate motion with the Court.

     Additionally, Plaintiff’s motion for an extension of time within

which to effectuate service of the summons and complaint on Defendant

is GRANTED. Plaintiff has an additional sixty days from the entry of this

order in which to effectuate service on Defendant.

     IT IS SO ORDERED.



Dated: April 6, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                                     6
  Case 5:20-cv-12946-JEL-CI ECF No. 7, PageID.78 Filed 04/06/21 Page 7 of 7




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 6, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     7
